Citation Nr: 1434588	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  06-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of a low back injury prior to September 21, 2010.
 
2. Entitlement to an evaluation in excess of 20 percent for residuals of a low back injury as of September 21, 2010.
 
3. Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2009, the Veteran and his spouse provided personal testimony before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2010, the Board remanded the claim for additional development and adjudicative action. 

In May 2012, the Board issued a decision that partially granted the claim of entitlement to an evaluation in excess of 10 percent for residuals of a low back injury prior to September 21, 2010; and denied a claim of entitlement to an evaluation in excess of 20 percent for residuals of a low back injury as of September 21, 2010.  The May 2012 decision also remanded the claim of total rating for compensation based upon individual unemployability (TDIU) for further development.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the April 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  

In a June 2014 decision, the Board vacated the portion of the May 2012 decision that partially granted entitlement to an evaluation in excess of 10 percent for residuals of a low back injury prior to September 21, 2010; and denied entitlement to an evaluation in excess of 20 percent for residuals of a low back injury as of September 21, 2010.  The remainder of the Board decision was undisturbed.  

The Board notes that development of the issue of TDIU has been completed by the RO/AMC and is therefore once again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the Veteran has submitted a request for another Travel Board hearing at his local RO, the case should be remanded to give the Veteran the opportunity to testify at a new hearing.  

The issue of entitlement to a TDIU rating is inextricably intertwined with the claim for an increased rating for service-connected residuals of a low back injury, and thus, it is deferred at this time.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



